Fourth Court of Appeals
                                         San Antonio, Texas

                                                JUDGMENT
                                             No. 04-12-00254-CR

                                               Robert TAYLOR,
                                                  Appellant

                                                         v.

                                            The STATE of Texas,
                                                  Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011CR10818
                                Honorable Sid Harle, 1 Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED July 17, 2013.


                                                          _____________________________
                                                          Luz Elena D. Chapa, Justice




1
  The Honorable Sid Harle, presiding judge of the 226th Judicial District Court of Bexar County, Texas, presided over
the guilt/innocence phase of the appellant’s trial. The Honorable Dick Alcala, Senior District Judge, was assigned to
preside over the punishment phase, and he assessed and imposed punishment.